 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIO SANDOVAL,                                   No. 1:20-cv-01374-NONE-EPG (PC)
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING THAT THIS ACTION BE
13            v.                                        DISMISSED
14    RALPH M. DIAZ, et al.,                            (ECF No. 25)
15                       Defendants.                    OBJECTIONS, IF ANY, DUE WITHIN
                                                        TWENTY-ONE DAYS
16

17          Plaintiff Julio Sandoval (“Plaintiff”) is a state inmate proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Plaintiff filed the complaint commencing this action on September 28, 2020. (ECF No. 1.)

20   On November 19, 2020, the Court screened the complaint and found it failed to state any claims
     because it violated Federal Rule of Civil Procedure 8. (ECF No. 14.) The Court gave Plaintiff
21
     thirty days to either file an amended complaint or notify the Court in writing that he wants to
22
     stand on his complaint. (Id. at 10.)
23
            On February 16, 2021, Plaintiff filed his First Amended Complaint (“FAC”). (ECF No.
24
     17.) On March 1, 2021, the Court screened the FAC and found that it suffered from many of the
25
     same defects as Plaintiff’s original complaint and failed to comply with Federal Rule of Civil
26
     Procedure 8. (ECF No. 18.) The Court again gave Plaintiff thirty days to either file an amended
27
     complaint or notify the Court in writing that he wants to stand on his FAC. (Id. at 13.)
28
                                                       1
 1           On April 22, 2021, Plaintiff filed his Second Amended Complaint (“SAC”). (ECF No.

 2   25.) The SAC appears to allege that another inmate started a fight during a soccer match,

 3   however, defendant correctional officers falsely claimed that the other inmate was the victim and

 4   that Plaintiff attacked the inmate without provocation. Plaintiff received a rules violation report

 5   for the fight with the other inmate and lost privileges including good time credits after a
     disciplinary hearing.
 6
             The Court has reviewed the SAC and, for the reasons described in this order, will
 7
     recommend that this action be dismissed for failure to comply with Federal Rule of Civil
 8
     Procedure 8 and failure to state a claim.
 9
             Plaintiff has twenty-one days from the date of service of these findings and
10
     recommendations to file his objections.
11
     I.      SCREENING REQUIREMENT
12
             The Court is required to screen complaints brought by inmates seeking relief against a
13
     governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
14
     Court must dismiss a complaint or portion thereof if the inmate has raised claims that are legally
15   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
16   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
17   As Plaintiff is proceeding in forma pauperis, the Court may also screen the complaint under 28
18   U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,
19   the court shall dismiss the case at any time if the court determines that the action or appeal fails to
20   state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

21           A complaint is required to contain “a short and plain statement of the claim showing that

22   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

23   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
     conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
24
     Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
25
     matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
26
     Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this
27
     plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not
28

                                                          2
 1   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

 2   (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal

 3   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

 4          Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

 5   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
     pro se complaints should continue to be liberally construed after Iqbal).
 6
     II.    BACKGROUND
 7
            Plaintiff’s original complaint was 291 pages long. (ECF No. 1.) The Court found it
 8
     violated the requirement in Federal Rule of Civil Procedure 8(a):
 9
            As set forth above, Rule 8(a) of the Federal Rules of Civil Procedure requires a
10          complaint to contain “a short and plain statement of the claim showing that the
            pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint is not
11          required to include detailed factual allegations, it must set forth “sufficient factual
            matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
12
            Iqbal, 556 U.S. at 678. The complaint must specifically state what each defendant
13          did that violated the plaintiff’s constitutional rights. Plaintiff’s complaint does not
            comply with this requirement.
14
            At the outset, Plaintiff’s complaint is 291 pages long, most of which are exhibits.
15          It is not clear how these exhibits relate to any claims by Plaintiff—for instance,
16          although Plaintiff appears to refer to the exhibits by discussing “the report,”
            Plaintiff does not state where the Court can find the “report” in the exhibits. In
17          addition, Plaintiff lists 26 defendants but then names only a few in his complaint.
            Numerous times Plaintiff states that “they” and “These people” took actions but
18          does not explain who “they” or “These people” are. Accordingly, Plaintiff’s
            complaint violates Rule 8 and fails to state a claim.
19
     (ECF No. 14 at 5.)
20
            The Court also found that Plaintiff’s factual allegations failed to state a claim. The Court
21
     provided legal standards regarding false rules violation reports, the Due Process Clause of the
22
     Fourteenth Amendment, and the preclusion of claims based on the loss of good-time credits.
23
     (ECF No. 14 at 5-9.) The Court granted Plaintiff leave to amend but instructed that the amended
24   complaint could be no longer than 25 pages, including exhibits. (Id. at 9-10.)
25          On December 2, 2020, Plaintiff filed a motion to stay proceedings, which also sought
26   leave to file a 40-page complaint. (ECF No. 15.) The Court granted part of Plaintiff’s requested
27   relief by granting an extension of time and “increas[ing] the page limit for any First Amended
28

                                                        3
 1   Complaint to twenty-five (25) pages, including all exhibits.” (ECF No. 16 at 2.) The Court also

 2   reminded Plaintiff of Rule 8:

 3           Plaintiff is not required to attach any exhibits or evidence to his complaint. If this
             action reaches a stage where the submission of evidence is appropriate and
 4           necessary (e.g., summary judgment or trial), Plaintiff will have the opportunity at
             that time to submit his evidence. For purposes of the First Amended Complaint,
 5
             Plaintiff only needs to set forth a short and plain statement of the facts that support
 6           his claims. See Fed. R. Civ. P. 8(a)(2) (“A pleading . . . must contain . . . a short
             and plain statement of the claim showing that the pleader is entitled to relief[.]”).
 7
     (Id.)
 8
             On February 16, 2021, Plaintiff filed the FAC. (ECF No. 17.) Plaintiff’s FAC was 27
 9   pages long with small handwriting and contained a long narrative of facts, with some arguments
10   and legal authority mixed in. (Id.) It had no paragraph breaks and was in the form of a narrative.
11   (Id.) The text of the complaint was difficult to follow, and it is often unclear who did what. The
12   Court therefore again found that the FAC violated Rule 8(a):
13           Plaintiff’s complaint violates Federal Rule of Civil Procedure 8(a). As mentioned
             above, Plaintiff’s complaint is a long narrative. It includes many detailed facts that
14           do not appear related to specific legal claims. Plaintiff also includes twelve pages
             of legal claims, interspersed with factual allegations, in narrative format. Thus, the
15           FAC is not a short and plain statement.
16           The FAC also repeatedly fails to connect his factual allegations to the claims he is
             attempting to bring. As in his original complaint, Plaintiff repeatedly fails to allege
17           which defendants violated his constitutional rights. On multiple occasions, he
             states “they” or “these officers” were responsible for certain actions. These failures
18           are impermissible under Rule 8(a). See, e.g., Pinzon v. Jensen, 2009 WL 231164,
             at *2 (E.D. Cal., Jan. 30, 2009) (“Although Plaintiff attempts to allege many
19           causes of action and provides a description of his alleged experiences,
             his narrative-style complaint is insufficient to state legally cognizable causes of
20           action. It is Plaintiff’s burden, not that of the court, to separately identify claims
             and state facts in support of each claim.”); Saunders v. Saunders, 2009 WL
21           382922, at *2 (E.D. Cal., Feb. 13, 2009) (“A complaint having the factual
             elements of a cause of action scattered throughout the complaint and not organized
22           into a ‘short and plain statement of the claim’ may be dismissed for failure to
             satisfy Rule 8(a).”).
23
             In addition, the Court notes that Plaintiff failed to comply with the Court’s
24           December 8, 2020 order because his amended complaint, including all exhibits,
             exceeded twenty-five pages. (See ECF No. 16).
25
     (ECF No. 18 at 8.)
26
             The Court again provided relevant legal standards regarding false rules violation reports,
27
     the Due Process Clause of the Fourteenth Amendment, failure to protect claims pursuant to the
28

                                                         4
 1   Eighth Amendment, and constitutional claims based on a prison official’s actions in responding to

 2   appeals. (ECF No. 18 at 9-12.) The Court again granted Plaintiff leave to amend but instructed

 3   that the amended complaint could be no longer than 15 pages, including exhibits. (Id. at 12-13.)

 4   III.    SECOND AMENDED COMPLAINT

 5           Plaintiff filed the SAC on April 22, 2021. (ECF No. 25.) The FAC is again a long
     narrative of facts interspersed with legal authority and arguments. It is written in small
 6
     handwriting with few paragraph breaks and is difficult to follow. It is often unclear who did what.
 7
             Plaintiff’s SAC is based on an altercation with another inmate called Palacio or Palacios.
 8
     Plaintiff alleges that some defendants authored false rules violation reports stating that
 9
     Palacio/Palacios was the victim in the altercation and other defendants “facilitated” the false
10
     report by failing to correct false facts.
11
             The SAC begins with a statement of other lawsuits he has filed while a prisoner, a
12
     statement that he has exhausted the administrative remedy process at his institution, and what
13
     appears to be a list of legal authority on which his claims are based. The SAC then sets forth a list
14
     of eleven different defendants, including Ralph M. Diaz, the “Director/Commissioner” of the
15   California Department of Corrections (“CDCR”), Scott Frauenheim, the
16   “Superintendent/Warden” of Pleasant Valley State Prison, and various correctional officers.
17   Next, the SAC contains a “Facts” section which alleges as follows:
18           12) On July 06, 2019, I was playing soccer when I was Pushed very hard out of
             bounds. I went to go tell this inmate I do not play like that and not to be at that
19           moment I was struck in the face and this individual took off running. He was
             yelling threats and cussing at me as I tried to strike him back but ran again. I went
20           to go talk to him cussed at me and took off running. At that moment his friend
             jumped in and I proceeded to defend myself. 13) Some of these [footnote:
21           “Defendants described in pg 3 – Lines 9-1 Reference to Responsibility & NAMES
             of defendants.”] defendants Proceeded to fabricate this report. As their superiors
22           up held and allowed such false documents to proceed even knowing Such events
             mistated the truth corrupting a fair process. 14) Defendants did not provied a fair
23           process, and their superiors had knowledge of such actions Sandoval was struck in
             the face by Palacio, defendants lied fabricated report stating Palacio never threw a
24           punch and is deemed a victim. Then defendants refused to Answer questions. As
             well refused to explain why two cameras were off. Some stated ‘defendants’ that
25           there report was not true or irrelavant. Plus my privileges were taken away before
             my finding of guilt. 8-6-19 to 9-5-19, No telephone, Quarterly packages, dayroom.
26           On final hearing on the first Procedure loss of 90 days good time. 15. R. ATHEY,
             X. VANG, Y. CUEVAS & N. VEGA, was the original facilitators to Fabricate this
27           rules violation report (RVR).Knowing Palacio did strike Plaintiff in the face yet
             Ignored the facts because In My opinion they were giving extra privileges to there
28

                                                        5
 1          informant or because they were upset of My ADA appeal and worked out
            something with Palacio in my opinion. This report (RVR) was done twice and
 2          facilitated and supported by R. Downey, J. Duty, M. Solis & B. Huyck. After the
            Findings of B. Huyck as seen on video, defendant statement ‘A review of the
 3          video by the SHO reveals Palacios and Sandoval engaged in a fight on the edge of
            the soccer field in the video it Appears Palacios strikes and SANDOVAL strikes
 4          back. Palacios then Runs away from SANDOVAL. I specifically told B. Huyck
            Palacios and I were involve in a fight I did not batter him” as they were claiming I
 5          attacked him without provocation [footnote: Senior Hearing Officer] and he’s
            deemed a victim. I as well stated Your officers [footnote: involved officers]
 6          “defendants” falsified the report. Me and Palacios were involved in a fight. if
            Palacios is not going to get a write up/RVR) Mine should be droped or terminated
 7          to. HUYCK refused to do so Final discipline date 10-31-19-He seen I had already
            been punished in 8-6-19 to 9-5-19. He ignored to log My Inmate Comments.
 8          Approved such harsh conditions and illegal actions, by giving extra privileges to
            other Inmates or illegal favors under fraud and Approving Sandoval being struck
 9          in the face, failing to act using Corruption to hide the Truth. Facilitating
            defendants were aware of such finding yet Ignored the original defendants R.
10          ATHEY, X. VANG, V. CUEVAS & N. VEGA (RVR) and Refused to change
            such false statements “Palacios was a victim” V. CUEVAS, Answer to question:
11          “You attacked and battered Palacio without warning or provocation Inmate
            Palacios was not observed throwing a punch” X. VANG after being asked On the
12          Video you are saying Palacio never made contact with Sandoval Y-N Answered
            “No he never strikes back” As the facilitators R. DOWNEY, J. DUTY, M. SOLIS
13          * B. HUYCK they were to fix such false statement and not allow extra privilages
            given to Another Inmate knowing SANDOVAL was battered and false statements
14          were made. Supporting such criminal acts in my opinion [illegible] 16) I appealed
            such issue but denied which by this time Scott FRAUENHEIM was aware and
15          facilitator to ensure & protect legal rights. The two appeals should of brought fair
            dealings and secure the Truth. As his Name was used in these government forms.
16          Knowing I was battered in the face then false statements were made by his own
            subordinates. He failed to correct such Violations and allowed such harm to come
17          to me and create a future harm as well. As these false statement can be used
            against me later and were used. He, defendant in my opinion ignored, aided and
18          joined his [footnote: subordinates i talking about defendants pg 3-Lines 9-12 under
            his watch except RALPH M. DIAZ] subordinates false statements as Truth.
19          Allowed me to be punished before any Finding of guilt. fail to train defendants
            how to use camera as this was X. Vang excuse “I dont know how to operate
20          Cameras. 17) RALPH M. DIAZ is aware of such hostile acts I am & was facing
            and Refused to cure them to me personally. I sent him two letters Outlining all
21          breaches of laws, Fabricating documents being battered by his subordinates and
            the conditions of unsafe hostile environments that put my life at risk. All
22          defendants were acting under color of state law.

23          The facts section is followed by a short section on exhaustion spanning the end of page 4

24   through the beginning of page 6. After that is a section called “Legal Claims” which runs from

25   page 5 to page 9. These pages are filled with a mixture of legal arguments. Section VI, “Prayer
     for Relief,” runs from pages 8 through 11 and also contains various requests, including demands
26
     for injunctive relief, fines to be paid to the public, damages, and a trial by jury. The body of the
27
     SAC concludes with Plaintiff’s verification.
28

                                                        6
 1            The final pages of the SAC are exhibits: 1) a federal form for claims for damage, injury or

 2   death; and 2) a handwritten summons.

 3   IV.      SECTION 1983

 4            The Civil Rights Act under which this action was filed provides:
                 Every person who, under color of any statute, ordinance, regulation, custom,
 5               or usage, of any State or Territory or the District of Columbia, subjects, or
                 causes to be subjected, any citizen of the United States or other person within
 6
                 the jurisdiction thereof to the deprivation of any rights, privileges, or
 7               immunities secured by the Constitution and laws, shall be liable to the party
                 injured in an action at law, suit in equity, or other proper proceeding for
 8               redress...
 9   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

10   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

11   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

12   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
     697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
13
     Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
14
              To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
15
     color of state law, and (2) the defendant deprived him of rights secured by the Constitution or
16
     federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh
17
     v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state
18
     law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he
19
     does an affirmative act, participates in another’s affirmative act, or omits to perform an act which
20
     he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler
21   II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,
22   588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an
23   official sets in motion a ‘series of acts by others which the actor knows or reasonably should
24   know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183
25   (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard
26   ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp., 637 F.2d

27   1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

28   2008).


                                                        7
 1           Additionally, a plaintiff must demonstrate that each named defendant personally

 2   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

 3   be an actual connection or link between the actions of the defendants and the deprivation alleged

 4   to have been suffered by Plaintiff. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.

 5   658, 691, 695 (1978).
             Supervisory personnel are generally not liable under § 1983 for the actions of their
 6
     employees under a theory of respondeat superior and, therefore, when a named defendant holds a
 7
     supervisory position, the causal link between him and the claimed constitutional violation must be
 8
     specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.
 9
     1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under
10
     § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would
11
     support a claim that the supervisory defendants either personally participated in the alleged
12
     deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or
13
     promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of
14
     constitutional rights’ and is ‘the moving force of the constitutional violation.” Hansen v. Black,
15   885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,
16   880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own
17   culpable action or inaction in the training, supervision, or control of his subordinates,” “his
18   acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that
19   showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,
20   946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

21   V.      ANALYSIS OF PLAINTIFF’S CLAIMS

22           A.      Federal Rule of Civil Procedure 8

23           As set forth above, and as Plaintiff has previously been instructed, Rule 8(a) of the Federal
     Rules of Civil Procedure requires a complaint to contain “a short and plain statement of the claim
24
     showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint is not
25
     required to include detailed factual allegations, it must set forth “sufficient factual matter,
26
     accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678
27
     (quoting Twombly, 550 U.S. at 570). It must also contain “sufficient allegations of underlying
28

                                                          8
 1   facts to give fair notice and to enable the opposing party to defend itself effectively.” Starr v.

 2   Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Moreover, Plaintiff must demonstrate that each

 3   named defendant personally participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-

 4   77.

 5          Plaintiff’s SAC violates Federal Rule of Civil Procedure 8(a). Although the SAC does not
     exceed fifteen pages, it still suffers from many defects. It is not a short and plain statement of
 6
     Plaintiff’s claims. The SAC is a long narrative consisting of opaque factual allegations
 7
     interspersed with numerous arguments and citations to legal standards. Several of the allegations
 8
     and arguments are repetitive, the text is difficult to follow, and it is often unclear who did what.
 9
            The SAC also repeatedly fails to connect his factual allegations to the claims he is
10
     attempting to bring. As in his original complaint and FAC, Plaintiff repeatedly fails to allege
11
     which defendants violated his constitutional rights. On multiple occasions, he states “they” or
12
     “defendants” were responsible for certain actions and refers to a list of eleven defendants
13
     included at the beginning of his complaint. These failures are impermissible under Rule 8(a). See,
14
     e.g., Pinzon v. Jensen, 2009 WL 231164, at *2 (E.D. Cal., Jan. 30, 2009) (“Although Plaintiff
15   attempts to allege many causes of action and provides a description of his alleged experiences,
16   his narrative-style complaint is insufficient to state legally cognizable causes of action. It is
17   Plaintiff’s burden, not that of the court, to separately identify claims and state facts in support of
18   each claim.”); Saunders v. Saunders, 2009 WL 382922, at *2 (E.D. Cal., Feb. 13, 2009) (“A
19   complaint having the factual elements of a cause of action scattered throughout the complaint and
20   not organized into a ‘short and plain statement of the claim’ may be dismissed for failure to

21   satisfy Rule 8(a).”).

22          The SAC is therefore subject to dismissal under Rule 8(a). It does not give fair notice to

23   the defendants to enable to defend themselves effectively.
            Plaintiff has been offered two opportunities to amend his complaint and has been given
24
     the relevant pleading standards under Rule 8(a) on three separate occasions. Plaintiff has
25
     nonetheless failed to fully cure the failure to cure the deficiencies with his complaint. The
26
     complaint is thus subject to dismissal under Rule 8.
27
     ///
28

                                                         9
 1          Nonetheless, the Court has attempted to review the facts alleged to determine if they

 2   would state a claim and, as discussed below, has determined that they do not.

 3          B.      False Rules Violation Report

 4          A prison official does not violate a prisoner’s constitutional rights merely by filing a false

 5   rules violation report. See Muhammad v. Rubia, 2010 WL 1260425, at *3 (N.D. Cal., Mar. 29,

 6   2010), aff'd, 453 Fed. App'x 751 (9th Cir. 2011) (“[A] prisoner has no constitutionally guaranteed

 7   immunity from being falsely or wrongly accused of conduct which may result in the deprivation

 8   of a protected liberty interest. As long as a prisoner is afforded procedural due process in the

 9   disciplinary hearing, allegations of a fabricated charge fail to state a claim under § 1983.”

10   (citations omitted)); Harper v. Costa, 2009 WL 1684599, at *2-3 (E.D. Cal., June 16, 2009), aff'd,

11   393 Fed. Appx. 488 (9th Cir. 2010) (“Although the Ninth Circuit has not directly addressed this

12   issue in a published opinion, district courts throughout California . . . have determined that a

13   prisoner’s allegation that prison officials issued a false disciplinary charge against him fails to

14   state a cognizable claim for relief under § 1983.”).

15          A false allegation against a prisoner does not create a claim so long as (1) the prisoner

16   receives procedural due process before there is a deprivation of liberty as a result of false

17   allegations, and (2) the false allegations are not in retaliation for the prisoner exercising

18   constitutional rights. Specifically, the Ninth Circuit held in Hernandez v. Johnston, 833 F.2d

19   1316 (9th Cir. 1987) that inaccurate information in a prison record did not violate the prisoner’s

20   due process rights. Id. at 1318 (“Magistrate Burgess did not discuss Hernandez' separable claim

21   of a due process right to accurate information in his prison record. We address the issue, and hold

22   that Hernandez was not deprived of liberty by the presence of the challenged statements.”).

23          To the extent that Plaintiff is entitled to due process under the legal standards discussed

24   above, Plaintiff retains his right to due process subject to the restrictions imposed by the nature of

25   the penal system. Wolff, 418 U.S. at 556. “Prison disciplinary proceedings are not part of a

26   criminal prosecution, and the full panoply of rights due a defendant in such proceedings does not

27   apply.” Id.

28   ///


                                                        10
 1          Wolff established five constitutionally mandated procedural requirements for disciplinary

 2   proceedings. First, “written notice of the charges must be given to the disciplinary-action

 3   defendant in order to inform him of the charges and to enable him to marshal the facts and

 4   prepare a defense.” Id. at 564. Second, “at least a brief period of time after the notice, no less

 5   than 24 hours, should be allowed to the inmate to prepare for the appearance before the

 6   [disciplinary committee].” Id. Third, “there must be a ‘written statement by the factfinders as to

 7   the evidence relied on and reasons’ for the disciplinary action.” Id. (quoting Morrissey v. Brewer,

 8   408 U.S. 471, 489 (1972)). Fourth, “the inmate facing disciplinary proceedings should be

 9   allowed to call witnesses and present documentary evidence in his defense when permitting him

10   to do so will not be unduly hazardous to institutional safety or correctional goals.” Id. at 566.

11   And fifth, “[w]here an illiterate inmate is involved [or] the complexity of the issue makes it

12   unlikely that the inmate will be able to collect and present the evidence necessary for an adequate

13   comprehension of the case, he should be free to seek the aid of a fellow inmate, or … to have

14   adequate substitute aid … from the staff or from a[n] … inmate designated by the staff.” Id. at

15   570.

16          Additionally, “some evidence” must support the decision of the hearing officer.

17   Superintendent v. Hill, 472 U.S. 445, 455 (1985). The standard is not particularly stringent, and

18   the relevant inquiry is whether “there is any evidence in the record that could support the

19   conclusion reached….” Id. at 455–56.

20          Further, there are five basic elements to a First Amendment retaliation claim: “(1) An
21   assertion that a state actor took some adverse action against an inmate (2) because of (3) that

22   prisoner’s protected conduct, and that such action (4) chilled the inmate's exercise of his First

23   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”

24   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted). To prove the

25   second element – retaliatory motive – plaintiff must show that his protected activities were a

26   “substantial” or “motivating” factor behind the defendant's challenged conduct. Brodheim v. Cry,
27   584 F.3d 1262, 1269, 1271 (9th Cir. 2009). Plaintiff must provide direct or circumstantial

28   evidence of defendant's alleged retaliatory motive; mere speculation is not sufficient. See

                                                       11
 1   McCollum v. CDCR, 647 F.3d 870, 882–83 (9th Cir. 2011); accord Wood v. Yordy, 753 F.3d 899,

 2   905 (9th Cir. 2014). In addition to demonstrating defendant's knowledge of plaintiff's protected

 3   conduct, circumstantial evidence of motive may include: (1) proximity in time between the

 4   protected conduct and the alleged retaliation; (2) defendant's expressed opposition to the

 5   protected conduct; and (3) other evidence showing that defendant's reasons for the challenged

 6   action were false or pretextual. McCollum, 647 F.3d at 882.

 7          Finally, any challenge to a disciplinary hearing can only proceed in this § 1983 case if

 8   success on Plaintiff’s claim would not necessarily lead to his immediate or earlier release from

 9   confinement. Challenges to disciplinary proceedings that result in the loss of good time credits,

10   and necessarily affect the duration of an inmate’s sentence, must be filed as a writ of habeas

11   corpus (subject to exhaustion and other requirements for such petitions), rather than a § 1983

12   action. See Edwards v. Balisok, 520 U.S. 641, 646 (1987) (§ 1983 claim not cognizable because

13   allegations of procedural defects and a biased hearing officer implied the invalidity of the

14   underlying prison disciplinary sanction of loss of good-time credits); cf. Ramirez v. Galaza, 334

15   F.3d 850, 858 (9th. Cir. 2003) (holding that the favorable termination rule of Heck and Edwards

16   does not apply to challenges to prison disciplinary hearings where the administrative sanction

17   imposed does not affect the overall length of confinement and, thus, does not go to the heart of

18   habeas); see also Wilkerson v. Wheeler, 772 F.3d 834 (9th Cir. 2014) (discussing loss of good-

19   time credits); Nettles v. Grounds, 830 F.3d 922, 934–35 (9th Cir. 2016) (discussing the impact of

20   a prison disciplinary violations in determining suitability for parole).
21          In Nettles v. Grounds, the U.S. Court of Appeals for the Ninth Circuit summarized a long

22   line of U.S. Supreme Court precedent discussing the subject matter dividing lines between

23   petitions for writs of habeas corpus and § 1983 civil rights lawsuits. 830 F.3d 922, 927-30 (9th

24   Cir. 2016), cert. denied, 137 S. Ct. 645, 196 L. Ed. 2d 542 (2017). The Ninth Circuit concluded

25   in Nettles that “habeas is available only for state prisoner claims that lie at the core of habeas (and

26   is the exclusive remedy for such claims), while § 1983 is the exclusive remedy for state prisoner
27   claims that do not lie at the core of habeas.” Id. at 930-31 (citations omitted). A claim lies at the

28   “core of habeas corpus” where “success in that action would necessarily demonstrate the

                                                        12
 1   invalidity of confinement or its duration.” Id. at 929 (quoting Wilkinson v. Dotson, 544 U.S. 74,

 2   82 (2005)). Accordingly, challenges to the validity of prison disciplinary proceedings resulting in

 3   the loss of good-time credits lie at the “core of habeas corpus” and, therefore outside of the scope

 4   of § 1983, where the restoration of the good-time credits would necessarily affect the length of

 5   time to be served. Id. at 927-29.

 6              Here, Plaintiff alleges that certain defendants made false statements in a rules violation

 7   report and other defendants “facilitated” the false information. Plaintiff appears to allege that

 8   various defendants stated that another inmate was the victim in a physical altercation during a

 9   soccer match, when in fact that inmate hit Plaintiff first. Plaintiff had a disciplinary hearing over
     these allegations and was found guilty, and as a result lost certain privileges as well as good time
10
     credits.
11
                These allegations, alone, do not amount to cognizable constitutional violations. See
12
     Harper, 2009 WL 1684599, at *2–3. As discussed above, defendants do not violate Plaintiff’s
13
     constitutional rights by filing false statements, so long as Plaintiff received due process during his
14
     disciplinary hearing, unless the false allegations were made in retaliation for Plaintiff exercising
15
     his constitutional rights.
16
                It appears that Plaintiff received due process through his disciplinary hearing. Despite
17
     being given the constitutionally mandated procedural requirements for disciplinary proceedings
18
     under Wolff on two prior occasions, Plaintiff has not alleged any facts indicating that any of the
19   defendants failed to meet these requirements. The SAC indicates that the incident occurred in July
20   of 2019 but the disciplinary determination was not final until October 31, 2019, Plaintiff received
21   copies of the defendants who authored the rules violation report’s statements, and Plaintiff was
22   also able to question some of those defendants. Plaintiff does not allege that he did not receive
23   written notice of the disciplinary hearing, a period of time to prepare, or a written statement of the
24   evidence relied on and the reasons for the disciplinary action. Therefore, the SAC does not allege

25   that Plaintiff failed to receive due process in connection with the rules violation report.

26              Plaintiff also does not adequately allege that any of the defendants’ false allegations were

27   made in retaliation for Plaintiff exercising a constitutional right. The SAC states that, in

28   Plaintiff’s opinion, “they” authored the false rules violation report to give an informant extra


                                                          13
 1   privileges or because they were upset about Plaintiff’s ADA appeal. This allegation is speculative

 2   and conclusory. It does not show that Defendants were motivated by Plaintiff exercising his First

 3   Amendment rights. Plaintiff does not allege who the ADA claim was filed against, whether the

 4   ADA claim was filed close in time to the false rules violation report, whether any of the

 5   defendants ever expressed opposition to the ADA claim, or any other evidence showing that the
     defendants’ statements regarding the events in the altercation were done in retaliation for Plaintiff
 6
     exercising constitutionally protected rights.
 7
              Finally, the SAC alleges that Plaintiff lost good-time credits as a result of an adverse
 8
     prison disciplinary finding. Thus, a finding in Plaintiff’s favor would likely affect the length of
 9
     Plaintiff’s sentence.1 Therefore, the claim is not cognizable under § 1983. As the Court previously
10
     informed Plaintiff, he must present his challenge, if at all, through a petition for writ of habeas
11
     corpus.2
12
              For these reasons, Plaintiff’s allegations that defendants authored and “facilitated” a false
13
     rules violation report do not state a cognizable claim for violation of his constitutional rights. The
14
     Court will accordingly recommend that Plaintiff’s claims be dismissed.
15            C.       Failure to Protect
16            To establish an Eighth Amendment failure to protect claim, the prisoner must establish
17   that prison officials were deliberately indifferent to a sufficiently serious threat to the prisoner’s
18   safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994). “‘Deliberate indifference’ has both
19   subjective and objective components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th
20   Cir. 2013). The prisoner must show that “the official [knew] of and disregard[ed] an excessive

21   risk to inmate ... safety; the official must both be aware of facts from which the inference could be

22   drawn that a substantial risk of serious harm exists, and [the official] must also draw the

23   inference.” Farmer, 511 U.S. at 837. “Liability may follow only if a prison official ‘knows that
     inmates face a substantial risk of serious harm and disregards that risk by failing to take
24
     reasonable measures to abate it.’” Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at 847).
25

26   1
      A loss of good time credits might not affect the duration of Plaintiff’s sentence if he was facing an indeterminate
     sentence of life without possibility of parole, but there are no indications this is the case.
27
     2
      A petition for writ of habeas corpus has its own requirements, including a statute of limitations period. The Court
28   has not evaluated whether Plaintiff’s complaint meets those requirements.


                                                                14
 1            Plaintiff’s SAC states that he brings a claim for violation of the Eighth Amendment.

 2   However, there are no allegations that any of the defendants either knew of or disregarded an

 3   excessive risk to Plaintiff’s safety in connection with the fight with Palacio/Palacios or at any

 4   other time. Plaintiff has failed to state a cognizable claim for failure to protect. Therefore, the

 5   Court will recommend that Plaintiff’s Eighth Amendment claim also be dismissed.
     VI.      CONCLUSION AND ORDER
 6
              The Court recommends that this action be dismissed without granting Plaintiff further
 7
     leave to amend. In the Court’s prior screening order, the Court identified the deficiencies in
 8
     Plaintiff’s complaint, provided Plaintiff with relevant legal standards, and provided Plaintiff with
 9
     an opportunity to amend his complaint. Plaintiff filed his Second Amended Complaint with the
10
     benefit of the Court’s two previous screening orders, but failed to cure the deficiencies identified
11
     in the screening order. Thus, it appears that further leave to amend would be futile.
12
              Accordingly, the Court HEREBY RECOMMENDS that:
13
                    1. Plaintiff’s claims be dismissed for failure to comply with Federal Rule of Civil
14
                       Procedure 8(a) and failure to state a claim upon which relief may be granted; and
15                  2. The Clerk of Court be directed to assign a district judge for the purpose of closing
16                     this case and then to close this case.
17            These findings and recommendations will be submitted to the United States district judge
18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within twenty-one
19   (21) days after being served with these findings and recommendations, Plaintiff may file written
20   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

21   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

22   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

23   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
24

25         Dated:     May 7, 2021                                /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                          15
